Citation Nr: 0635731	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  06-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left foot pes planus, 
claimed as secondary to service-connected chronic 
thrombophlebitis of the left femoral vein.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).



Procedural history

The veteran was granted service connection for chronic 
thrombophlebitis of the left femoral vein in a June 1945 
rating decision.  A 30 percent disability rating was 
assigned.

In June 2004, the RO received the veteran's service-
connection claim for left foot pes planus, which he contended 
was secondary to his service-connected chronic 
thrombophlebitis of the left femoral vein.  The June 2005 
rating decision denied the veteran's claim, and he appealed.

The record reflects that a motion to advance this case on the 
Board's docket was filed by the veteran in April 2006.  
Taking into consideration the veteran's advanced age, his 
motion for advancement on the docket was granted.  
See 38 C.F.R. § 20.900(c) (2006).

The Board remanded the claim in May 2006 for the purpose of 
obtaining a medical nexus opinion regarding the potential 
relationship between the veteran's pes planus and his 
service-connected thrombophlebitis.  After the additional 
medical evidence requested by the Board was obtained, the VA 
Appeals Management Center (AMC) again denied the veteran's 
claim in a July 2006 supplemental statement of the case 
(SSOC).  The case is now once again before the Board.

Other matter

The May 2006 Board decision also denied the veteran an 
increased rating for his service-connected thrombophlebitis.  
This issue has accordingly been resolved by the Board, and it 
will be discussed no further herein.  See 38 C.F.R. § 20.1100 
(2006) [finality of Board decisions].




FINDING OF FACT

A preponderance of the medical and other evidence of record 
demonstrates that the veteran's left foot pes planus is 
unrelated to his service-connected chronic thrombophlebitis 
of the left femoral vein.


CONCLUSION OF LAW

Service connection for left foot pes planus is not warranted.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for left foot pes 
planus.  He essentially maintains that such is the product of 
his service-connected thrombophlebitis of the left femoral 
vein.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2004, October 2004, and January 
2005 which were specifically intended to address the 
requirements of the VCAA.  The January 2005 letter from the 
RO specifically notified the veteran that to support "your 
claim for compensation based upon an additional disability 
that was caused or aggravated by a service-connected 
disability, the evidence must show . . . [y]ou currently have 
a physical or mental disability shown by medical evidence in 
addition to your service-connected disability AND [that y]our 
service-connected disability either caused or aggravated your 
additional disability.  Medical records or medical opinions 
are required to establish this relationship" (emphasis as in 
original). 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the October 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that "VA will provide a medical examination for you, 
or get a medical opinion, if we determine it is necessary to 
decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis as in original).  More 
specifically, the October 2004 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the June 2004 letter advised the veteran that if "you have 
recently received treatment at a [VA] facility or treatment 
authorized by [VA], please furnish the dates and places of 
treatment . . . [w]e will then obtain the necessary reports 
of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Moreover, a review of the record reveals that the veteran was 
provided with notice of the VCAA prior to the initial 
adjudication of his claim in June 2005.  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran was sent a letter from the AMC in May 2006 
advising him of the evidence needed to substantiate the 
earliest possible effective date and highest possible rating 
in any event.  

The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and service-connected disabilities.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, and the reports 
of multiple VA examinations.  As was noted in the 
Introduction, the Board remanded this case in May 2006 so 
that additional relevant medical evidence could be obtained.  
This was accomplished The veteran has not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  The veteran indicated 
in his substantive appeal that he did not want a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran's sole contention in this case is that his left 
foot pes planus is the product of his service-connected 
thrombophlebitis of the left femoral vein.  He has not 
contended that such condition is directly related to his 
period of active duty.  The record on appeal does reflect 
that the veteran's pes planus had its genesis in service in 
any event.  The veteran's service medical records are 
pertinently negative for complaint, treatment, or diagnosis 
of the condition.  Post-service treatment records are 
likewise negative for pes planus treatment for many years 
following the veteran's discharge.  The Board's analysis will 
therefore focus exclusively on the matter of secondary 
service connection.    

As was noted immediately above, secondary service connection 
requires (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) a nexus 
between (1) and (2).  See Wallin, supra.

In the instant case, the record includes multiple diagnoses 
of severe left foot pes planus.  The first Wallin element has 
clearly been satisfied.  The veteran is also service-
connected for chronic thrombophlebitis of the left femoral 
vein.  The second Wallin element has also been met.  The key 
question in this case is therefore the final Wallin element, 
medical nexus.

There are of record only two competent medical opinions 
regarding the relationship between the veteran's pes planus 
and his service-connected thrombophlebitis: those of a 
January 2005 VA examiner and a May 2006 VA reviewer.  

After reviewing the veteran's medical history and conducting 
a physical examination of the veteran, the January 2005 VA 
examiner opined that any relationship between the veteran's 
pes planus and thrombophlebitis would be "speculative " 
particularly given the 60-year gap between the onset of 
thrombophlebitis in service and the first diagnosis of pes 
planus in 2005.  The Court has held on several occasions that 
medical evidence that is speculative, such as the VA 
examiner's opinion, is not probative.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the January 2005 VA examiner's opinion, although 
strongly suggestive that no relationship exists between the 
service-connected disability and the claimed left foot pes 
planus, cannot serve to substantiate the veteran's claim.

Given the speculative nature of the January 2005 VA 
examiner's opinion, the Board remanded the claim in May 2006 
for the purpose of obtaining an additional medical opinion on 
the nexus issue.  As a result of the Board's remand, a nexus 
opinion was obtained from another VA physician in May 2006.  
The physician who conducted the May 2006 records review 
concluded that it "is impossible to connect the veteran's 
chronic thrombophlebitis of the left lower extremity with his 
severe pes planus of the left foot.  To do so would require 
resorting to speculation, as [the prior VA examiner] stated 
in 2005."  The May 2006 reviewer further noted that 
"[n]othing in the orthopedic literature can substantiate 
chronic thrombophlebitis, with or without edema/stasis 
dermatitis, as a cause of flat feet."  

The May 2006 reviewer concluded that any relationship between 
the veteran's thrombophlebitis and pes planus was at best 
"speculative".  Unlike the January 2005 VA examiner, 
however, the May 2006 reviewer provided a more definite 
indication of the lack of nexus, commenting that the 
literature does not support such relationship and that it 
would be "impossible" to connect the veteran's pes planus 
and thrombophlebitis.  

No medical opinion in support of the veteran's claim is of 
record.  The only evidence in the claims file serving to 
link the veteran's pes planus with his service-connected 
thrombophlebitis is the veteran's own statements.  It is now 
well settled, however, that lay persons without medical 
training, such as the veteran, are not qualified to render 
opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2006) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding medical nexus do not constitute 
competent medical evidence and are lacking in probative 
value.

The veteran has been accorded ample opportunity to present 
evidence in support of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, the competent medical evidence of record does not 
show a causal relationship between the veteran's left foot 
pes planus and his service-connected thrombophlebitis.  
Wallin element (3) has therefore not been met, and service-
connection for pes planus is not warranted.  The benefit 
sought on appeal is accordingly denied.




ORDER

Service connection for left foot pes planus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


